       CASE 0:20-cv-02140-MJD-ECW Doc. 15 Filed 03/17/21 Page 1 of 2



                     UNITED STATES DISTRICT COURT
                        DISTRICT OF MINNESOTA




Abdi H.,
                                                Case No. 20-cv-2140 (MJD/ECW)
             Petitioner,

v.                                                       ORDER

Secretary, Department
Of Homeland Security et al.,

             Respondents.




      This matter is before the Court on the Report and Recommendation by

United States Magistrate Judge Elizabeth Cowan Wright dated February 16, 2021.

(Doc. No. 14). No objections have been filed within the time allowed.

      Pursuant to statute, the Court has conducted a de novo review of the

record. 28 U.S.C. § 636(b)(1); Local Rule 72.2(b). Based upon that review, and in

consideration of the applicable law, the Court will adopt the Report and

Recommendation in its entirety.

      IT IS HEREBY ORDERED that:

      1.    Petitioner Abdi H.’s Petition for a Writ of Habeas Corpus pursuant

to 28 U.S.C. § 2241 (Doc. No. 1) is DENIED AS MOOT as Petitioner has been
        CASE 0:20-cv-02140-MJD-ECW Doc. 15 Filed 03/17/21 Page 2 of 2


removed from the United States as of January 14, 2021. (Doc. No. 13 (Robinson

Decl. ¶ 6).)

      2.       This case is DISMISSED WITHOUT PREJUDICE.

      LET JUDGMENT BE ENTERED ACCORDINGLY.




DATED: March 17, 2021                     s/Michael J. Davis
                                          MICHAEL J. DAVIS
                                          United States District Court
